1    Candice L. Fields, SBN 172174
     CANDICE FIELDS LAW
2    520 Capitol Mall, Suite 750
     Sacramento, CA 95814
3    Tel: (916)414-8050
     Fax: (916)790-9450
4    Email: cfields@candicefieldslaw.com
5    Attorney for Defendant
     CHRISTINA BENNETT
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  NO. 2:18-CR-00069-GEB
12                      Plaintiff,              STIPULATION REGARDING
                                                EXCLUDABLE TIME PERIODS UNDER
13         v.                                   SPEEDY TRIAL ACT; FINDINGS AND
                                                [PROPOSED] ORDER
14
                                                DATE:        March 29, 2019
15   BRIDGET COILTON, et al.,                   TIME:        9:00 a.m.
                                                JUDGE:       Hon. Garland E. Burrell, Jr.
16                      Defendant.
17
18
19         IT IS HEREBY STIPULATED between the parties through their respective

20   counsel, Assistant United States Attorney ROSANNE RUST, Assistant Federal

21   Defender LINDA C. ALLISON, attorney for BRIDGET COILTON, MICHAEL E.

22   HANSEN, attorney for WILLIAM BENNETT, and CANDICE L. FIELDS, attorney for

23   CHRISTINA BENNETT, as follows:

24
           1.     By previous order, this matter was set for status on March 29, 2019.
25
26         2.     By this stipulation, the defendants now move to continue the status

27   conference until June 7, 2019, under 18 U.S.C. § 3161 (h)(7)(A) and (B)(iv) [reasonable

28   time to prepare] and Local Code T4.

                                               -1-
1           3.      The parties agree and stipulate, and request that the Court find the
2    following:
3                   a)     The government has produced more than 33,000 pages of
4           discovery in this case.
5                   b)     Defense counsel requires additional time to review the discovery,
6           consult with their clients, examine possible defenses, research and analyze
7           applicable Sentencing Guidelines, and continue investigating the facts of the
8           case.
9                   c)     Defense counsel believes that failure to grant the above-requested
10          continuance would deny counsel the reasonable time necessary for effective
11          preparation, taking into account the exercise of due diligence.
12                  d)     The government does not object to the continuance.
13                  e)     Based upon the above-stated findings, ends of justice are served
14          by the Court excluding such time, so that counsel for the defendants may have
15          reasonable time necessary for effective preparation, taking into account the
16          exercise of due diligence.
17                  f)     For the purpose of computing time under the Speedy Trial Act, 18
18          U.S.C. § 3161, et seq., within which trial must commence, the time period of
19          March 29, 2019 to June 7, 2019, inclusive, is deemed excludable pursuant to 18
20          U.S.C. §3161(h)(7)(A), B(iv) and Local Code T4 because it results from a
21          continuance granted by the Court at defendant’s request on the basis of the
22          Court’s finding that the ends of justice served by taking such action outweigh the
23          best interest of the public and the defendant in a speedy trial.
24          4.      Nothing in this stipulation and order shall preclude a finding that other
25   provisions of the Speedy Trial Act dictate that additional time periods are excludable
26   from the period within which a trial must commence, or that the same provision of the

27   Speedy Trial Act dictates future exclusions.

28          IT IS SO STIPULATED.

                                                  -2-
1    ///
2                                                      Respectfully submitted,
3    Dated: March 26, 2019                             McGREGOR W. SCOTT
                                                       United States Attorney
4
5                                                      /s/ Candice L. Fields for
                                                       ROSANNE RUST
6                                                      Assistant United States Attorney
7
     Dated: March 26, 2019                             HEATHER E. WILLIAMS
8                                                      Federal Defender
9
                                                       /s/ Candice L. Fields for
10                                                     LINDA C. ALLISON
                                                       Assistant Federal Defender
11                                                     Attorney for Defendant
                                                       BRIDGET COILTON
12
13   Dated: March 26, 2019                             /s/ Candice L Fields for
                                                       MICHAEL E. HANSEN
14                                                     Attorney for WILLIAM BENNETT
15
16   Dated: March, 2019                                /s/ Candice L. Fields
                                                       CANDICE L. FIELDS
17                                                     Attorney for CHRISTINA BENNETT
18
19
20
                                              ORDER
21
            IT IS HEREBY ORDERED that the status conference hearing set for March 29,
22
     2019, at 9:00 a.m., be vacated and continued to June 7, 2019, at 9:00 a.m.
23
            For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
24
     et seq., within which trial must commence, the time period from the date of this order
25
     though June 7, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161
26
     (h)(7)(A), (B)(iv) and Local Code T4, because it results from a continuance granted by
27
     the Court at the parties’ request on the basis of the Court’s finding that the ends of
28

                                                 -3-
1    justice served by taking such action outweigh the best interest of the public and the
2    defendant in a speedy trial.
3
     Dated: March 28, 2019
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -4-
